Order granting petitioner Avife support on a means basis unanimously modified, on the laAV and on the facts, Avithout costs to either party, to reduce the award of support from $25 per week to $15 per week, and the order, as thus modified, is affirmed. On this record the proof shows that respondent husband is limited to his social security insurance, his occasional earnings as a carpenter, and indefinite returns from one rental property, the title to Avhich is evidently in dispute in a Supreme Court action. In consequence, the higher award is not justified. Settle order on notice. Order alloAving to petitioner-respondent a counsel fee in the amount of $200 unanimously modified, on the laAV and on the facts, without costs to either party, to reduce such award to the amount of $100, and the order, as thus modified, is affirmed. In Anew of respondent husband’s meager resources, on this record, and the short period of time that present counsel participated in the proceedings, the lesser rather than the higher aAvard is justified. Giving a sensible construction to section 131 of the Domestic Relations Court Act, as amended by chapter 342 of the Laws of 1958, there is no palpable significance in the fact that the counsel fee was applied for by formal motion rather than by request at an open “hearing”. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, M. M. Prank and Valente, JJ.